EDWARDS, Circuit Judge,
concurring in part and dissenting in part.
Like my colleagues, I recognize that the Supreme Court’s opinion in International Brotherhood of Teamsters v. United States, 431 U.S. 324, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1977), requires our remand of this case to the United States District Judge for his reconsideration. In Teamsters the Supreme Court noted: “It is conceded that the seniority system did not have its genesis in racial discrimination, and that it was negotiated and has been maintained free from any illegal purpose.” Id. at 431 U.S. at 356, 97 S.Ct. at 1865. I do not find any such concession in this record and I assume that the trial judge is free to make his own original determination as to whether or not the seniority system had “its genesis in racial discrimination” and whether or not “it was negotiated and has been maintained free from any illegal purpose.”
Additionally, I disagree with my colleagues’ analysis of the Globe-Wernicke matter. No matter how desirable a general policy of training laid-off employees for future job opportunities in their former employer’s plant might be, if, as the District Judge appears to have held here, it is done for the first time in the history of the company in a situation where the company’s past employment policy was clearly discriminatory to black employees and the company knows that the new program will have the result of eliminating 52 out of the total 286 black employees in the plant, in my view the Judge was not clearly erroneous in finding the practice to be discriminatory.